Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An Examiner’s amendment to the record appears below.  This was made to incorporate into the independent claims the necessary additional features to distinguish over the prior art of record.  Furthermore, the Examiner’s amendment remedies a potential 101 issue by incorporating the display language into the independent claims.  The Examiner’s amendment also modifies claims 14-24 and renders them dependent in order make moot a potential restriction requirement.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Max Colice on 5/7/21.



Please amend the claims as follows:
(Amended) A method for translating an email from a first user using an external email client into a persistent message to a second user using a persistent messaging system, the method comprising:
receiving, at a receive queue, the email from the external email client; 
extracting, at an off-net parsing processor, at least one attribute associated with the email, the attribute comprising identifying information about the first user, identifying information about the second user, and the content of the email; 
extracting, at the off-net parsing processor, standard format data from the email, the standard format data including a header and a body, the header comprising metadata defining possible formats of the email as well as individual or multiple recipients, and the body comprising subcomponents representing the content of the email; 
determining, at a message router, a next destination for the standard format data based on the at least one attribute, the next destination being at least one of an on-net parsing processor or a message classifier; 
in response to determining that the next destination is the message classifier, matching, at the message classifier, the content of the email from the standard format data with content of a persistent thread representing an historical interaction between the first user and the second user or users based on the at least one attribute according to artificial intelligence;
storing the standard format data in a persistent database, the persistent database storing a record of interactions between the first user and the second user on the persistent messaging system;
removing, at the message classifier, auto-text from the body of the standard format data;
processing, at the message classifier, the body of the standard format data into the subcomponents representing content of the email; 

transmitting, from the message classifier, the subcomponents to respective content processing engines; 
translating, at the respective corresponding content processing engines, the subcomponents into persistent messaging content, the persistent messaging content comprising text, file-related content, and at least one of images, video, or multimedia; 
converting, at the on-net parsing processor, the persistent messaging content to a persistent message; and 
rendering, via a user interface displayed on a device, the persistent message to the second user or users using the persistent messaging system inserted into the persistent thread at the historical interaction between the first user and the second user or users.
(Amended) The method of claim 1, wherein the identifying information about the first user includes at least one of a name of the first user or an email address of the first user and the identifying information about the second user includes at least one of a name of the second user or an email address of the second user 
(Canceled) 
(Amended) The method of claim [[3]] 1, wherein the identifying information about the first user comprises an email address of the first user and the identifying information about the second user comprises an email address of the second user. 
(Amended) The method of claim [[3]] 1, wherein adding the email to the persistent thread further comprises:
determining, at the message classifier, existence of the historical interaction between the first user and the second user prior to matching the content of the email from the standard format data with the content of the persistent thread 
(Canceled) 
(Original) The method of claim 1, further comprising:
disaggregating the standard format data based on the next destination for the standard format data. 
(Amended) A persistent messaging system for translating an email from a first user using an external email client into a persistent message to a second user or users, the persistent system comprising:
an off-net parsing processor to extract at least one attribute associated with the email and standard format data from the email, the attribute comprising identifying information about the first user, identifying information about the second user, and content of the email, the standard format data including a header and a body, the header comprising metadata defining possible formats of the email as well as individual or multiple recipients, and the body comprising subcomponents representing the content of the email;
a message router, communicatively coupled to the message router, to determine a destination for the standard format data based on the at least one attribute; 
a message classifier, communicatively coupled to the message router, to match the content of the email from the standard format data with content of a persistent thread representing an historical interaction between the first user and the second user or users based on the at least one attribute according to artificial intelligence, to remove auto-text from the body of the standard format data, to process the standard format data into subcomponents that represent content of the email, to add the email to a persistent thread based on an historical interaction between the first user and the second user, [[and]] to transmit the subcomponents to content processing engines that translate the subcomponents into the persistent messaging content, the persistent messaging content comprising text, file-related content, and at least one of images, video, or multimedia, and to store the standard format data in a persistent database, the persistent database storing a record of interactions between the first user and the second user on the persistent messaging system; 
an on-net parsing processor, communicatively coupled to the message router, to convert the persistent messaging content into the persistent message; and 
a user interface, communicatively coupled to the on-net parsing processor, to render, on a display of a device, the persistent message to the second user inserted into the persistent thread at the historical interaction between the first user and the second user or users. 
(Amended) The persistent messaging system of claim 8, wherein the identifying information about the first user includes at least one of a name of the first user or an email address of the first user and the identifying information about the second user includes at least one of a name of the second user or an email address of the second user  
(Canceled) 
(Amended) The persistent messaging system of claim [[11]] 8, wherein the identifying information about the first user comprises an email address of the first user and the identifying information about the second user comprises an email address of the second user. 
(Amended) The persistent messaging system of claim [[11]] 8, wherein the message classifier is further configured to determine an existence of the historical interaction between the first user and the second user prior to matching the content of the email from the standard format data with the content of the persistent thread 
(Amended) The persistent messaging system of claim 8, further comprising:
[[a]] the persistent database
(Amended) [[A]] The method of claim 1, wherein the persistent message is a first persistent message, the standard format data is first standard format data, and the email is a first email and further 
receiving, via [[a]] the user interface, [[the]] a second persistent message from the second user to the first user; 
transforming, at [[an]] the on-net parsing processor, the second persistent message into second standard format data; 
determining, at [[a]] the message router, a next destination for the second standard format data, the next destination being at least one of [[an]] the off-net parsing processor or [[a]] the message classifier; 
in response to determining that the next destination is the message classifier, processing, at the message classifier, the second standard format data into subcomponents representing content of the second persistent message; 
adding, at the message classifier, the second persistent message to [[a]] the persistent thread based on the historical interaction between the first user and the second user; 
transmitting, from the message classifier, the plurality of subcomponents to the respective content processing engines; 
translating, at the respective corresponding content processing engines, the plurality of subcomponents to an email content; 
converting, at the off-net parsing processor, the email content to [[an]] the external client email, the external client email being in a format compatible with the external email client; and 
transmitting, via a send queue, the external client email to the first user via the external email client. 
(Amended) The method of claim 14, wherein adding the second persistent message to the persistent thread further includes: 
matching, at the message classifier, the second standard format data from the persistent message with the historical interaction between the first user and the second user based on at least one of the identifying information about the first user and the identifying information about the second user 
(Amended) The method of claim 15, wherein the identifying information about the first user comprises an email address of the first user and the identifying information about the second user comprises an of the second user. 
(Amended) The method of claim 15, wherein adding the second persistent message to the persistent thread further comprises:
determining, at the message classifier, an existence of the historical interaction between the first user and the second user prior to adding the second persistent message to the persistent thread.
(Amended) The method of claim 14, further comprising:
adding the content in the second persistent message to [[a]] the persistent database. 
(Amended) The method of claim 14, further comprising:
disaggregating the second standard format data based on the next destination for the second standard format data.
(Amended) [[A]] The persistent messaging system of claim 8, wherein 
the persistent message is a first persistent message;
the standard format data is first standard format data;
[[a]] the user interface is configured to receive [[the]] a second persistent message from the second user; 
[[an]] the on-net parsing processoris configured to transform the second persistent message into second standard format data;
[[a]] the message routeris configured to determine a next destination for the second standard format data; 
[[a]] the message classifieris configured to add the second persistent message to [[a]] the persistent thread based on the historical interaction between the first user and the second user, to process the second standard format data into subcomponents representing content of the second persistent message, and to transmit the subcomponents of the second persistent message to the content processing engines;
the content processing engines are configured to [[that]] translate the subcomponents of the second persistent message into email content; [[and]]
[[an]] the off-net parsing processingis configured to convert the email content to [[the]] an external client email, the external client email being in a format compatible with the external email client; and further comprising:
a send queue, communicatively coupled to the off-net parsing processor, to transmit the  external client email to the first user via the external email client. 
(Amended) The persistent messaging system of claim 20, wherein the message classifier is further configured to match the second standard format data from the second persistent message with the historical interaction between the first user and the second user based on at least one of the identifying information about the first user and the identifying information about the second user 
(Amended) The persistent messaging system of claim 21, wherein the identifying information about the first user comprises an email address of the first user and the identifying information about the second user comprises an of the second user. 
(Amended) The persistent messaging system of claim 21, wherein the message classifier is further configured to determine an existence of the historical interaction between the first user and the second user prior to adding the second persistent message to the persistent thread. 
(Amended) The persistent messaging system of claim 20, further comprising:
[[a]] the persistent databasesecond persistent message. 
25–49. (Canceled)



3.	The following is an examiner’s statement of reasons for allowance:  The Examiner’s amendment places the application into condition for allowance by incorporating into the independent claims the necessary additional features to distinguish over the prior art of record, including the details of the extraction which also includes removing the autotext; the details of the attribute; the requirement that the persistent messaging content comprises text, file-related content, and definitively at least one of images, video, or multimedia; the matching, at the message classifier, the content of the email from the standard format data with content of a persistent thread representing an historical interaction between the first user and the second user or users based on the at least one attribute according to artificial intelligence; and the rendering, via a user interface displayed on a device/render on a display of a device, the persistent message to the second user or users using the persistent messaging system inserted into the persistent thread at the historical interaction between the first user and the second user or users.  These features combined with the other features of amended independent claims 1 and 8 distinguish over the prior art of record.  Naidu shows an active email thread which may parse and insert therein relevant instructions from a message, and Beausoleil may insert messages between threads and message streams according to historical interactions, but these and the other prior art still do not show all the features as those recited in amended independent claims 1 and 8.  Thus amended independent claims 1 (method) and 8 (apparatus) are not set forth in the prior art of record. 
The Examiner’s amendment furthermore remedies a potential 101 issue by explicitly reciting the display language in the independent claims.  The Examiner’s amendment also modifies claims 14-24 and renders them dependent, to overcome a potential restriction requirement. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174